299 F.2d 936
BUDGET DRESS CORP., Plaintiff-Appellant,v.JOINT BOARD OF DRESS AND WAISTMAKERS' UNION OF GREATER NEW YORK and Its Constituent Locals, and Charles S. Zimmerman, Nathaniel M. Minkoff and Leon Namenwirth, individually and as General Manager, Secretary-Treasurer and President, respectively, of the Joint Board of Dress and Waistmakers' Union of Greater New York; The International Ladies' Garment Workers' Union, AFL-CIO; and The Popular Priced Dress Manufacturers' Group, Inc., Defendants-Appellees.
No. 217.
Docket 27221.
United States Court of Appeals Second Circuit.
Argued February 23, 1962.
Decided March 9, 1962.

Appeal from summary judgment of the United States District Court for the Southern District of New York, Sylvester J. Ryan, Chief Judge. Plaintiff appeals from an order dismissing its action to recover monies allegedly paid in violation of the Labor Management Relations Act.
Morris J. Fellner, New York City (Fellner & Rovins, New York City, on brief), for appellant.
Emil Schlesinger, New York City (Schlesinger & Bloom, New York City, on brief), for appellees Joint Board et al. (Morris P. Glushien, New York City, on brief), for appellee ILGWU (Phillips, Nizer, Benjamin, Krim & Ballon, New York City, on brief), for appellee, Popular Association.
Before MOORE, FRIENDLY and MARSHALL, Circuit Judges.
PER CURIAM.


1
Appellant seeks to recover monies paid into certain health, welfare and retirement funds on the grounds the payments violated section 302 of the Labor Management Relations Act, 29 U.S.C.A. § 186. On the basis of Minkoff v. Scranton Frocks, Inc., D.C., 181 F.Supp. 542, aff'd per curiam 279 F.2d 115 (2 Cir. 1960) and the opinion of Chief Judge Ryan in the present case insofar as it deals with the merits of appellant's claim under Section 302, we affirm, 198 F.Supp. 4.